Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3, 5, 7 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 10/17/2018 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's response to the requirement for restriction/election on 09/27/2021 has been considered. Upon subsequent review of the application, the examiner is withdrawing the requirement for restriction/election. As such, claims 3, 5, and 7 remain pending.

Allowable Subject Matter
Claims 3, 5, and 7 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of beamforming, subspace construction, and derivation of beamforming matrices.  For example, Stirling-Gallacher (US 2014/0050280) describes a method for hybrid beamforming, in which a base station for wireless communication comprises a plurality of antennas, RF beamforming receiving and transmitting chains, and transmitting and receiving paths including digital/analog and analog/digital converters for digital and analog beamforming.  Li (US 2016/0020843), further describes subspace identification based on UE feedback, in which an eNB transmits a pilot signal using each possible beamforming vector in the space using a directional antenna, and the UE calculates a channel response of each beamforming vector, in which the channel response may be in the form of a channel matrix based on the number of receive antenna elements.  Harel (US 2014/0225776, discloses beamforming matrix based on the number of directional beams and number of radio circuitries.  
However, no combination of prior art teaches the combination of limitations of A base station (BS) for wireless communication comprising a plural of antennas and radio frequency (RF) transmitting and receiving chains: a plural of base band transmitting paths with a digital to analog converter (DAC) and base band receiving paths with an analog to digital converter (ADC) whereas the number of base band transmitting and receiving paths is less than the number of antennas; and a processor that constructs a subspace for each user equipment (UE) using the principal angle information contained in partial channel state information (CSI) obtained on channels associated with a part of the BS antennas, derives an analog beamforming matrix and/or an analog combining 

Subsequently, after a comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0268166 A1 to Chen, directed to obtaining a subspace matrix and magnitude matrix according to a channel matrix corresponding to the receiving end.
US 2017/0141828 A1 to Tosato, directed to construction of a beamforming matrix spanning a vector subspace and indicating the signals received by each fo the plurality of antennas of the beamformee device
US 10,177,451 B1 to Baraban, diected to wideband adaptive beamforming in which eigenvalues and associated eigenvectors define noise and signal subspaces and corresponding angle of arrivals.
“Subspace Estimation and Decomposition for Large Millimeter-Wave MIMO systems” to Ghauch, directed to channel estimation and precoding in hybrid analog-digital mmWave MIMO systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477